DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/13/2020.
Applicant's election with traverse of the species restriction in the reply filed on 10/13/2020 is acknowledged.  The traversal is on the ground(s) that the Examiner failed to provide a reason for restriction aside from the existence of more than one embodiment/species.  This is not found persuasive because as stated on page 2 of the restriction dated 8/20/2020, the presence of the two distinct species representing mutually exclusive methods incapable of use together and each of which requires a different field of search results in an undue burden of search for the examiner.
The requirement is still deemed proper and is therefore made FINAL.
The examiner notes that upon allowance of a generic or linking claim, the species of claims 1-15 will be rejoined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Onoda (US PN 7128664 B2).
With regard to claim 16, Onoda teaches a method for manufacturing a head of a gold club comprising providing a body of the head (part 11) and a cover (tape 47, tapes 85/86), wherein the body has a top surface and an abutment portion (figure 14a, top surface 38, abutment portion 15), wherein the abutment portion is in a form of a recess on the top surface, wherein the abutment portion has an abutment face connected to the top surface via a first connection face (figure 14a, the small vertical portion located between surfaces 15 and 38), wherein the cover has a first face (figure 14b, cover 12 with first face 42), a second face opposite the first face (figure 14b, second face 29), and a second connection face connected between the first face and the second face (figure 14b, the small vertical portion located between surfaces 29 and 42), adhering the cover to the abutment portion of the body via an adhesive agent (figure 14c, adhesive 16) to obtain a semi-finished product of the head of the golf club, wherein the first connection face of the body (figure 14a, the small vertical portion located between surfaces 15 and 38) is spaced from the second connection face of the cover (figure 14b, the small vertical portion located between surfaces 29 and 42) by a gap (figure 14c, the gap holding adhesive 16, similar to how the adhesive 77 is located in the gap between the connection faces at line 25 in the comparative example of figure 16), disposing a covering member into the gap (figure 14c, adhesive 16 connected to figure 14d, adhesive agent 45 adhered to joint material 39 connected to figure 14e, wrapping tape 47; col. 9, line 40, 57-59), heating the semi-finished product of the head of the golf club to securely couple the cover with the abutment portion of the body via the adhesive agent (col. 11, line 10-26; col. 12, line 64-67, col. 13, line 1-5), and removing the covering member from the heated semi-finished product of the head of the gold club (col. 11, line 29-35, removing the portion of the covering member comprising winding tape 47).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Onoda (US PN 7128664 B2), as applied for claim 16 above.
With regard to claim 19, Onoda teaches applying pressure to both the body of the head and the cover to bond the cover to the abutment portion of the body via an adhesive agent (col. 11, line 10-28).  

With regard to claim 20, Onoda does not explicitly disclose heating to a temperature of 107 - 132 °C.  However, Onoda teaches that the hardening means is dependent upon the characteristic of the material, including the potential heating of the adhesive (col. 11, line 29-33), where it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the hardening means and temperature of hardening to the specific material used.

With regard to claims 21-23, although Onoda is silent regarding the dimensions of the gap and does not explicitly disclose the dimensions of the body as claimed by applicant, as the dimensions appear to be design choices, it would have been obvious to one of ordinary skill in the art at the time of the invention to design the dimensions of the golf head body and cover dependent upon aesthetic, material, and performance considerations, such as for example the specific type of head being made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Onoda (US PN 7128664 B2), as applied for claim 16 above, and in further view of Golden (US PGPub 2012/0010020).
With regard to claim 17, Onoda does not explicitly disclose a UV curable adhesive.
Golden teaches that when gluing components of golf club heads, the same goal as the teaching of Onoda, UV curable adhesives were known suitable adhesives for bonding (paragraph 69).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654.  The examiner can normally be reached on weekdays, 12 PM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.B/Examiner, Art Unit 1746                                                                                                                                                                                                        




/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746